Citation Nr: 0727769	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  05-13 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1981 to 
September 1981.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 2004, 
a statement of the case was issued in April 2005, and a 
substantive appeal was received in April 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking entitlement to service connection for 
an acquired psychiatric disability.  Specifically, he is 
claiming that his current acquired psychiatric disability is 
proximately due to or caused by his service-connected left 
and right knee disabilities.  VA treatment records showed 
that the veteran has been diagnosed with mood disorder, 
bipolar disorder by history, and substance abuse.  The Board 
observes that entitlement to service connection for substance 
abuse is generally not allowed by law.  See 38 U.S.C.A. § 
105; 38 C.F.R. §§ 3.1(m), 3.301(d).  However, if the 
substance abuse was acquired as a result of a service-
connected disability, then service-connection is available.  
See Allen v. Principi, 237 F.3d 1368 (Fed Cir. 2001).  VA 
treatment records also showed that the veteran complained of 
feeling depressed because of the painful throbbing in his 
knees that prevented him from working.  The Board finds that 
an examination and opinion is necessary to determine whether 
a medical nexus exists between the veteran's non-service 
connected acquired psychiatric disability, including his 
substance abuse, and the veteran's service connected left and 
right knee disabilities.  

The Board also notes that a revised version of 38 C.F.R. 
§ 3.310 became effective October 10, 2006.  The revised 
version essentially provides that VA will not concede 
aggravation of a nonservice-connected disease or injury by a 
service-connected disease or injury unless the baseline level 
of severity is established by medical evidence.  The 
regulation further sets out the procedure for determining the 
extent of any aggravation.  The attention of the RO and the 
VA examiner are directed to these changes so that the report 
of the VA examination directed by the Board includes the 
necessary information. 

Lastly, it appears that the veteran has not received adequate 
notice pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002).  The Board notes that the RO sent a 
VCAA letter to the veteran in April 2004.  However, this 
letter only provided notice concerning what information and 
evidence was necessary to warrant entitlement to service 
connection under a direct theory of entitlement.  The letter 
did not clearly set forth the type of information and 
evidence necessary to warrant entitlement to service 
connection under a secondary theory of entitlement pursuant 
to 38 C.F.R. § 3.310.  Thus, in view of the need to return 
the case, it seems appropriate to direct the RO to send 
additional VCAA notice to ensure full compliance with VCAA 
notice requirements.  See also, Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); Pelegrini v. Principi 18 Vet. App. 
112 (2004).  The Board also notes that during the pendency of 
this appeal, on March 3, 2006, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet.App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Thus, the additional VCAA notice 
should also comply with Dingess/Hartman.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should furnish the veteran 
with an appropriate VCAA letter.  The 
letter should specifically include notice 
to the veteran of the evidence necessary 
to substantiate his claim on appeal, to 
include as secondary to the veteran's 
service-connected left and right knee 
disabilities.  The veteran should also be 
advised to submit any pertinent evidence 
in his possession.  Further, the VCAA 
notice should also include an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claim on appeal, 
as outlined in Dingess/Hartman v. 
Nicholson, 19 Vet.App. 473 (2006).  

2.  The veteran should be scheduled for a 
VA psychiatric examination.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should clearly delineate all 
current acquired psychiatric 
disabilities.  The examiner should 
respond to the following:

     a)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current acquired psychiatric 
disability, including substance abuse, is 
proximately due to, or caused by, the 
veteran's service-connected left and 
right knee disabilities?

     b)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current acquired psychiatric 
disability has been aggravated by the 
veteran's service-connected left and 
right knee disabilities?  If so, the 
examiner should report the baseline level 
of severity of the nonservice-connected 
disability prior to the onset of 
aggravation, or by the earliest medical 
evidence created at any time between the 
onset of aggravation and the receipt of 
medical evidence establishing the current 
level of severity.  If some of the 
increase in severity of the nonservice-
connected disability is due to the 
natural progress of the disease, the 
examiner should indicate the degree of 
such increase in severity due to the 
natural progression of the disease.  See 
generally 38 C.F.R. § 3.310(b) (effective 
October 10, 2006). 

3.  Thereafter, the RO should review the 
record, to specifically include all 
evidence received since the statement of 
the case, and determine whether service 
connection for the disability on appeal 
is warranted.  The provisions of 38 
C.F.R. § 3.310(b) (effective October 10, 
2006) should be applied as may be 
applicable.  Unless the benefit is 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



